                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

MATTHEW DEAN McCRAW,                             §
         Plaintiff,                              §
                                                 §
vs.                                              §
                                                 §     Civil Action No. 9:19-03040-MGL
                                                 §
CHEROKEE COUNTY DETENTION                        §
CENTER,                                          §
          Defendant.                             §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Matthew Dean McCraw (McCraw), proceeding pro se, filed this action under 42

U.S.C. § 1983 alleging violations of his constitutional rights. This matter is before the Court for

review of the Report and Recommendation (Report) of the United States Magistrate Judge

recommending McCraw’s complaint be dismissed without prejudice in accordance with Federal

Rule of Civil Procedure 41(b). The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 13, 2020. On that same day, the Clerk

mailed a copy of the Report to McCraw. On January 23, 2020, however, the Post Office returned

McCraw’s copy of the Report to the Clerk marked: “RETURN TO SENDER[.]                         NOT

DELIVERABLE AS ADDRESSED[.] UNABLE TO FORWARD[.]”

       As such, McCraw has neglected to file any objections to the Report. “[I]n the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to object waives

appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court McCraw’s complaint is DISMISSED WITHOUT PREJUDICE.



       IT IS SO ORDERED.

       Signed this 2nd day of April 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
